Citation Nr: 0900463	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-15 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes cavus, hallux limitus of the first and 
fifth metatarsals, bilateral hallux valgus, currently rated 
as 10 percent disabling.     

2.  Entitlement to an initial separate rating for bilateral 
Morton's disease, both feet.  

3.  Entitlement to an initial separate rating for bilateral 
plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1993 to June 
2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the RO was held in November 2006.  
The Board previously remanded this issue for further 
development in September 2007.

The Board also remanded the issues of entitlement to service 
connection for lumbar spine disability, left hip disability, 
right hip disability, left wrist disability and left ankle 
disability.  However, a subsequent rating decision in July 
2008 granted service connection for these disabilities.  
Thus, as this was a full grant of the benefits sought on 
appeal, these issues are no longer in appellate status. 

The July 2008 rating decision also granted service connection 
for bilateral plantar fasciitis, bilateral pes cavus, hallux 
limitus of the first and fifth metatarsals, bilateral 
Morton's disease both feet, and combined the rating for these 
disabilities with the already service-connected bilateral 
hallux valgus, and assigned a 10 percent disability rating, 
effective June 27, 2005, the day after the veteran's 
discharge from service.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue 
therefore remains in appellate status. 

For clarification purposes, the Board has described the 
issues pertaining to the veteran's feet disabilities as set 
forth on the front page of this decision.  

Lastly, the Board notes that although the RO addressed 
service connection for right knee disability in an August 
2008 supplemental statement of the case, this issue was 
denied by the Board in its September 2007 decision.  Thus, 
this issue is not in appellate status.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes cavus, 
hallux limitus of the first and fifth metatarsals and 
bilateral hallux valgus is not productive of all toes tending 
to dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness; nor 
is it equivalent to amputation of great toe or moderately 
severe foot injury.  

2.  The veteran's service-connected bilateral Morton's 
disease, both feet, is productive of pain.  

3.  The veteran's service-connected bilateral plantar 
fasciitis is productive of moderate symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for bilateral pes cavus, hallux limitus 
of the first and fifth metatarsals and bilateral hallux 
valgus, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.71(a), 
Diagnostic Codes 5278, 5280, 5284 (2008).

2.  The criteria for entitlement to an initial separate 
rating of 10 percent, but no higher, for bilateral Morton's 
disease, both feet, have been met.  38 U.S.C.A.  §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 
4.71(a), Diagnostic Codes 5279 (2008).

3.  The criteria for entitlement to an initial separate 
rating of 10 percent, but no higher, for bilateral plantar 
fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.71(a), 
Diagnostic Codes 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in September 2005, October 2006 and May 
2008 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in the statement of the 
case and subsequent supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the May 2008 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records, hearing testimony and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in April 2005 and 
May 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking a higher rating for her service-
connected bilateral foot disabilities.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The RO has rated the veteran's service-connected foot 
disabilities as ten percent disabling under Diagnostic Code 
5278 for claw foot (pes cavus).  Disabilities of the foot are 
rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5276 for flatfoot, a 10 percent 
rating, regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon Achilles, and pain on manipulation and use of the 
feet.  A 20 percent rating for unilateral pes planus or a 30 
percent rating for bilateral pes planus requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

Diagnostic Code 5278 for claw foot (pes cavus) provides for a 
maximum 50 percent disability rating when there is bilateral 
marked contraction of plantar fascia with a dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity.  A maximum 30 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 30 
percent disability rating may also be assigned when there is 
a tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 10 
percent disability rating is assignable when the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads, either 
bilaterally or unilaterally. 

Further, Diagnostic Code 5279 for Metatarsalgia, anterior 
(Morton's Disease) provides for a maximum evaluation of 10 
percent, whether the disability is unilateral or bilateral.  
Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent of 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5278.

The Board notes that that Diagnostic Codes 5277, 5281, 5282 
and 5283 are not for application in the instant case because 
there has been no objective finding of weak foot (Diagnostic 
Code 5277), hallux rigidus (Diagnostic Code 5281), hammer toe 
(Diagnostic Code 5282) or malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283).

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board has thoroughly reviewed the medical evidenced of 
record.  Prior to discharge from service, the veteran was 
afforded a VA examination in April 2005.  The claims file was 
not available for review.  The veteran denied any surgeries 
or steroid injections into her feet.  The veteran reported 
flare-ups 15 out of 30 days a month, which lasted about a 
day.  She denied any effect on her job as she did a lot of 
administration work now as a radiology technician.  
Repetitive use, standing more than 30 minutes, and walking as 
little as a minute on uneven service will bring on the pain.  
The veteran described the pain as a tightness in the foot 
with also a feeling of numbness, especially in the left 
anterior foot medial to the medial malleous.  She denied any 
weakness of the foot.  The examiner noted that there was no 
effect on the veteran's occupation, activities of daily 
living or recreational activities.  On physical examination, 
the skin was without corns, calluses or edema.  Toes were 
intact without discoloration or deformities.  The nails were 
within normal limits.  Pulses were strong and equal 
bilaterally.  Palpation of the foot, there was no restricted 
motion, abnormal weight bearing, weakness or instability.  
There was positive painful motion with dorsiflexion of the 
left foot.  Standing and walking, the foot posture in 
standing was midline and there was a normal gait with stance 
and swing-through phase.  Hallux valgus measurements on the 
right was 10 degrees adduction deviation for the first 
metatarsal joint and on the left there was a 10 degree medial 
deviation of the first metatarsal joint.  The diagnosis was 
bilateral hallux valgus.  

VA treatment records have been reviewed and associated with 
the claims file.  In sum, a September 2005 record showed an 
assessment of pain in feet due to plantar fasciitis, bunions 
and osteoarthritis.  The examiner noted crepitus with range 
of motion exercises.  Further, a December 2005 treatment 
record showed that the veteran reported pain in the bottom of 
both feet that was worse in early morning and went away as 
the day progressed.  The pain was in the 1st and 5th MPJs and 
getting progressively worse.  The objective findings showed 
high arch going to low arch with flatfoot syndrome and splay 
forefoot.  Pedal pulses were intact.  The assessment was 
plantar fasciitis, flatfeet and that the veteran's shoes were 
too narrow.  A December 2005 x-ray showed small bone spur at 
the posterior aspect of the calcaneous.  No other 
abnormalities noted at either foot.  A follow up January 2006 
record reported that on x-ray, the veteran had spurs at 
calcaneous.  An August 2007 record showed that the veteran 
claimed that the fourth toenails were separating from nail 
bed on both feet and pain in the 4th metatarsal digital space 
when lay down, right foot.  Objective findings were 
onychomycosis, onychauxis, onychlysis, both 4th toenails, 
onychomycosis, all toenails, and pain on palpation of 4th 
metatarsal-digital space.  The assessment was mycotic nails 
and Morton's neuralgia.  

Private treatment records have also been reviewed.  
Significantly, a March 2006 record showed that the veteran 
complained of bilateral foot pain.  The initial impression 
was bilateral high arch foot, early calcaneal spur and rule 
out fracture.  A subsequent note indicated that there was no 
fracture.  A November 2006 record showed that the veteran 
again complained of bilateral foot pain.  A diagnosis of 
plantar fasciitis, left heel was given.  

The veteran testified at the November 2006 Board hearing that 
she wore inserts and started doing some exercises and 
stretches as part of her treatment for her feet.  She 
reported having difficulty standing for lengthy periods of 
time.  She indicated that she did not have a sit down job.  
She also reported that she had not had any surgeries on her 
feet.  

On remand, the veteran was afforded another VA examination in 
May 2008.  The claims file was reviewed.  The veteran 
indicated that since the last examination, she was having 
increased pain of plantar fasciitis, decreasing mobility and 
weight bearing status.  She had been told that she had pes 
planus by podiatry.  She reported constant mild 3/10 pain in 
both feet especially between the fourth metatarsal with 
numbness.  The veteran used orthotics and specialized shoes 
with poor response.  She had no surgery and other treatment 
included naproxen with poor response.  The veteran was 
employed as a radiology technician.  She stated that her feet 
effected her occupation and limited her mobility.  The pain 
effected her concentration.  Activities of daily living such 
as chores, driving, sleeping, dressing and bathing were 
affected.  She had flare-ups of pain every day that was 
moderate 6/10 and lasted all day.  Standing was affected to 
less than 10 minutes or walking more than 100 yards.  

On physical examination, examination of the feet was without 
corns.  There were bilateral callosities, 1 x 1 cm, over the 
medial aspects of the great toes.  There was no edema or flat 
feet.  She had pes cavus with a moderate decrease of the 
architecture of the arches with weight bearing.  She had a 
valgus deflection of the Achilles that was painful on 
manipulation.  There was painful motion of the great toes 
with restricted motion of the great toes and the fifth toes 
bilaterally with tenderness between the fourth metatarsals on 
palpation.  The restricted motion of the great toes first 
MTPs were dorsiflexion was zero to 20 degrees with pain, and 
plantar flexion was zero to 10 degrees with pain.  The fifth 
toes were fixed and had hallux valgus deformities of 30 
degrees.  The range of motion was fixed at the MTPs of the 
fifth toes.  There were also great toes hallux valgus 
deformities.  There was also onychomycosis of the toenails.  
X-rays of the feet were negative for pes planus.  The 
diagnoses were bilateral hallux valgus of the first and fifth 
toes; bilateral onychomycosis; bilateral plantar fasciitis; 
hallux limitus of the first and fifth metatarsophalangeals; 
bilateral Morton neuroma of the feet; and bilateral 
callosities of the feet.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

Initially, the Board observes that the veteran has been 
service-connected for numerous foot disabilities with 
separate and distinct symptoms.  Thus, as there has been an 
objective finding of Morton's neuroma of both feet, the Board 
finds that a separate 10 percent rating is warranted for this 
disability under Diagnostic Code 5279, effective June 27, 
2005, the date after the veteran's discharge from service.  A 
higher rating is not available as this is the maximum rating 
allowed under this code.  

Further, although the most recent examination and x-ray 
showed no evidence of flat feet, the Board finds that a 
separate 10 percent disability rating is warranted for 
bilateral plantar fasciitis by analogy under Diagnostic Code 
5276 for flatfoot, effective June 27, 2005.  The most recent 
VA examination showed that the veteran's symptoms were not 
relieved by special shoes or orthotics.  Thus, a 10 percent 
rating for moderate symptoms is warranted under this code.  
However, the Board finds that a disability rating in excess 
of 10 percent is not warranted under this code.  Although 
there is medical evidence of callosities, there has been no 
objective finding of marked deformity, pain on manipulations 
and use accentuated or indication of swelling on use that 
could be characterized as severe to warrant a higher rating.  
The most recent VA examiner described the veteran's decrease 
of the architecture of the arches with weight bearing as 
moderate, which is the description for a ten percent rating 
under this code.  In sum, the objective evidence does not 
support a finding that the bilateral plantar fasciitis meets 
all the objective criteria of severe.  The veteran's 
bilateral plantar fasciitis appears to be equivalent to the 
criteria for moderate flatfoot disability which warrants a 10 
percent rating, but no higher.  

With respect to the remaining service-connected foot 
disabilities, which have been rated under Diagnostic Code 
5278 for claw foot, a rating in excess of the already 
assigned 10 percent is not warranted.  There have been no 
objective findings of all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads.  
Moreover, Diagnostic Code 5280 applies to unilateral hallux 
valgus that has been operated with resection of metatarsal 
head or is severe, if equivalent to amputation of great toe.  
Here, the veteran has not undergone surgery and although 
limitation of motion of the great toe has been documented, 
there has been no objective finding that her hallux valgus is 
severe enough to be equivalent to amputation of the great 
toe.  The medical evidence of record also does not show that 
the veteran has moderately severe foot injuries or greater to 
warrant a higher evaluation under Diagnostic Code 5284.  
Again, the most recent examiner described the veteran's foot 
disabilities as moderate, which is the criterion for a 10 
percent disability rating under this code.  In sum, the 
symptoms of the remaining veteran's feet disabilities are 
adequately contemplated in the current 10 percent rating.  

In conclusion, the Board finds that an initial separate 
rating of 10 percent, but no higher, for bilateral Morton's 
disease, both feet, is warranted, effective June 27, 2005.  
Further, an initial separate rating of 10 percent, but no 
higher, for bilateral plantar fasciitis is warranted, 
effective June 27, 2005.  It appears that although there has 
been some worsening of symptoms, on the whole the veteran's 
feet disabilities have been consistent throughout the appeal 
period.  Thus, the effective date assigned is the date of the 
veteran's discharge from service.   

However, a preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
service-connected bilateral pes cavus, hallux limitus of the 
first and fifth metatarsals and bilateral hallux valgus.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An initial separate rating of 10 percent, but no higher, for 
bilateral Morton's disease, both feet, is warranted, 
effective June 27, 2005.  Further, an initial separate rating 
of 10 percent, but no higher, for bilateral plantar fasciitis 
is warranted, effective June 27, 2005.  To that extent, the 
appeal is granted.  

An initial rating in excess of 10 percent for bilateral pes 
cavus, hallux limitus of the first and fifth metatarsals and 
bilateral hallux valgus is not warranted.  To that extent, 
the appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


